Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Naarl Joseph Richard appeals the district court’s order denying relief on his 18 U.S.C. § 3582(c)(2) (2012) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Richard, No. 2:09-cr-00992-PMD-1 (D.S.C. Jan. 29, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED